Citation Nr: 1512555	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-17 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a temporary total evaluation for convalescence due to lumbar spine surgery.

2.  Whether or not there was clear and unmistakable error (CUE) in the July 2007 rating decision that assigned a 10 percent disability rating for spondylosis at L5-S1, and spondylolisthesis at L5-S1, bilaterally, grade I, with intervertebral disc syndrome and degenerative arthritic changes ("back disability").   

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1975 to February 1976, and from June 1982 to September 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a TDIU returns following a prior remand by the Board dated September 17, 2014.  The issues of entitlement to a temporary total evaluation for convalescence due to spine surgery and whether or not there was CUE in the July 2007 rating decision had been certified for appeal on March 31, 2014, but were not addressed by the Board in its September 2014 decision.  The Board now addresses these issues herein.

The issues of entitlement to an increased disability ratings for the service-connected back disability and bilateral radiculopathy of the lower extremities have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).







FINDINGS OF FACT

1.  The Veteran had lumbar spine surgeries in 1993 and 1995, which resulted in a period of convalescence in excess of one month; however, the Veteran's claim for a temporary total evaluation for convalescence based on surgery performed in 1993 and/or 1995 was received more than one year after the medical procedures upon which the claim for convalescence is based.

2.  In a July 2007 rating decision, the RO assigned a 10 percent disability rating for the service-connected back disability; the correct facts, as they were known in July 2007, were accurately reported, and the statutory or regulatory provisions extant at the time were correctly applied; and the record does not compel a determination that the July 2007 assignment of a 10 percent disability rating for the service-connected back disability was undebatably erroneous.

3.  The weight of the evidence demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation for convalescence for a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 4.30 (2014).

2.  The July 2007 rating decision which assigned a 10 percent disability rating for the service-connected back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014). 

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Evaluation for Convalescence

The Veteran seeks a temporary total evaluation based on post-surgical convalescence for the period of convalescence following a surgical procedure related to his service-connected back disability in 1993.  The RO has denied his claim because the claim was not timely filed.  After reviewing the evidence, the Board finds that regulations regarding the effective date of the claim establish a one year period for filing, and that the Veteran did not timely file his claim.

A temporary total rating of 100 percent for convalescence will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Entitlement to a temporary total convalescence rating arises on the date the Veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2014).  Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 3.400.  That section provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(a).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available.  Id. 

Medical records from the Haider Spine Clinic show the Veteran had surgery for fusion of the lumbar spine in 1993.  He also had surgery for removal of hardware from the lumbar spine in 1995.  The Veteran has not reported any other surgeries for which he is claiming temporary total disability for convalescence.  Indeed, at a May 2010 VA examination for his back disability (conducted several months after he filed his claim for a temporary total rating for convalescence), the Veteran specifically denied any episodes of incapacitation due to his back disability during the preceding twelve months.   

The Veteran filed his claim for a temporary total rating for convalescence in February 2010.  As the claim was filed at least five years after his most recent back surgery, it falls outside the time period established for filing by the regulations.  Therefore, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The doctrine of benefit of the doubt is not applicable in this case.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

CUE in the July 2007 Rating Decision

The Veteran contends that the RO's assignment of a 10 percent disability rating for his service-connected back disability in a July 2007 rating decision constitutes CUE.  Essentially, he asserts that the medical evidence he has submitted demonstrates that the back disability warranted a rating in excess of 10 percent at the time the RO assigned the 10 percent disability rating in July 2007.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2014). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).




Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

The question for consideration is whether, at the time of the July 2007 rating decision, the correct facts, as they were known at the time, were not before the adjudicator.  Alternatively, CUE could also be established if the statutory or regulatory provisions extant at the time were incorrectly applied. 

Here, the Veteran has not contended and Board can find no evidence of either. 

In January 2007, the Veteran filed a claim for an increased disability rating for his service-connected back disability.  He was afforded a VA examination in March 2007, at which he reported stiffness with prolonged standing and in the mornings and occasional weakness in his left leg.  The pain occurred three times per week and lasted for one day.  He stated the back disability did not cause incapacitation and the VA examiner noted no functional impairment resulting from the back disability.  Flexion was to 80 degrees, with pain at 70 degrees, and extension was to 30 degrees, with pain at 20 degrees.  There were no limitations of lateral flexion or rotation, and no ankylosis.  

Based upon the VA examination results and lay evidence of record, in its July 2007 rating decision, the RO determined that a 10 percent disability rating, but no higher, was warranted for the service-connected back disability.   

No other evidence was of record at the time of the July 2007 rating decision.  Along with his March 2011 notice of disagreement in which he continued to allege CUE in the July 2007 rating decision, the Veteran submitted private medical records dated subsequent to the July 2007 rating decision.  However, as noted above, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Baldwin, 13 Vet. App. 1; Caffrey, 6 Vet. App. 377.    

The Veteran contends that the medical evidence of record at the time of the July 2007 rating decision warranted a rating in excess of 10 percent for the back disability, rendering the assignment of a 10 percent disability rating CUE.  The Veteran's argument is essentially an allegation that the RO improperly weighed and evaluated the evidence.  Such an allegation may not support a finding of CUE.  Fugo, 6 Vet. App. 40, 43-44.

A review of the July 2007 rating decision and discussion of the evidence demonstrates that the RO considered and weighed all the evidence available to it, and does not demonstrate that either the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied. 

Again, the Board notes that evidence submitted by the Veteran in March 2011 as part of the claim for CUE, or thereafter, was not of record at the time of the July 2007 rating decision and cannot be considered in determining whether there was CUE in the July 2007 rating decision.

No undebatable error has been identified which would have resulted in a manifestly different outcome in July 2007, and the claim that there was CUE in the July 2007 rating decision must be denied.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 


In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2013); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  Service connection has been established for a back disability, evaluated as noncompensably disabling from 1991, as 10 percent disabling from January 2007, as 20 percent disabling from March 17, 2009, and as 60 percent disabling from October 15, 2012; radiculopathy of the right lower extremity, evaluated as 10 percent disabling from March 2009, and as 40 percent disabling from October 15, 2012; radiculopathy of the left lower extremity, evaluated as 10 percent disabling from March 2009; a scar associated with the back disability, evaluated as 10 percent disabling from February 22, 2010; hemorrhoids, evaluated as noncompensably disabling since 1991; and erectile dysfunction, evaluated as noncompensably disabling from February 22, 2010.  

Thus, the Veteran has combined disability ratings of 10 percent, effective from January 29, 2007; 40 percent, effective from March 17, 2009; and 80 percent, effective from October 15, 2012, forward.     

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the period from October 15, 2012, forward, because the Veteran has both one service-connected disability with an evaluation of at least 60 percent, and two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent. 

For the period prior to October 15, 2012, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because, prior to that date, he did not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

For the period prior to October 15, 2012, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 
     
However, after a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran's representative showing her belief that the Veteran is unemployable due to his service-connected back disability (see, in particular, the March 12, 2013 Statement of Representative in Appeals Case in Lieu of Formal VA 646, and July 2, 2013 VA Form 27-0820 Report of General Information).  

In addition, the private treatment records and VA examination reports all indicate some functional limitation due to the service-connected back disability, which is to be expected in light of the Veteran's 60 percent disability rating for the back disability.  For instance, a March 2009 private treatment note indicates that the Veteran was currently working in a modified duty capacity in his job as a delivery driver. 

At the May 2010 VA examination, the Veteran reported some limitation on walking due to his back pain, stating that he could walk fifty yards in fifteen minutes.  The 2010 VA examiner also concluded that the effect of the back disability on the Veteran's occupation in sales included trouble standing and walking.   

The Veteran again stated that he could not walk very far due to back pain at the April 2011 VA examination.  At the October 2012 VA examination, the Veteran reported at least six weeks of incapacitating episodes during the last twelve months due to his back disability.  The Board notes, however, that there is no documentation of any physician placing the Veteran on bed rest during that period.  Moreover, the October 2012 VA examination report indicates the Veteran required a cane to ambulate, was limited to walking or standing ten minutes or less, needed to avoid frequent getting up and sitting down motions, and could not run.  

The December 2013 VA examiner stated that the Veteran was not able to perform physically strenuous activities due to his back disability.   

Notably, none of the examiners or private physicians has stated that the Veteran is not capable of gainful employment.      

The evidence weighing against the Veteran's claim for TDIU includes medical treatment records and VA examination reports that indicate the Veteran was working.  For instance, as noted above, in March 2009, the Veteran told his private physician that he was currently working in a modified duty capacity as a delivery driver.  At the May 2010 VA examination, it was noted that he was working in sales.  Further, in January 2011, a private treatment note indicates he was working as a home loan manager.  There has been no indication in subsequent VA examination reports or medical treatment records that the Veteran is no longer employed.  

Indeed, even the Veteran himself has not contended that he is currently unemployed.  Despite several requests from the RO, he has not submitted a VA Form 21-8940, nor has he specifically stated that he is currently unemployed.  The only contention of unemployability has come from the Veteran's representative, as noted above.    

Moreover, the Veteran has not contended that he is receiving Social Security Disability (SSD) benefits, and a December 9, 2013 letter received from the Social Security Administration (SSA) states that the medical records requested by VA do not exist as they have been destroyed.   

Additional evidence weighing against the Veteran's claim for a TDIU includes statements from the VA examiners indicating he is capable of at least sedentary employment.  The April 2011 VA examiner concluded that the back disability would not affect his usual occupation at all.  The October 2012 VA examiner noted that the Veteran would require a cane to ambulate, should limit walking and standing to ten minutes or less, should avoid frequent getting up and sitting down, and could not run, but stated that there were no limitations in fine hand movement.  Finally, the December 2013 VA examiner concluded that, although the Veteran was not able to perform physically strenuous activities, there are no functional limitations to sedentary activities employment.    

In addition, the Veteran has repeatedly stated that he has not suffered incapacitating episodes due to the back disability, most recently at the December 2013 VA examination.   

The Board concludes that, overall, the medical evidence of record indicates that the Veteran has some functional impairment primarily with regard to limitations on sitting and standing.  However, the record does not reflect that the Veteran's service-connected disabilities prevent him from working, and the Veteran has not alleged as much.  Indeed, as discussed above, the evidence demonstrates that the Veteran was employed at least as recently as 2011.  He does not receive SSD benefits, and has not provided any work history which could be used as a basis for making a determination of TDIU.  Moreover, the Veteran himself has not filed a claim for TDIU independently at any time.  But for the representative's general statement that the Veteran's back disability has left him unable to work, the Veteran has offered no competent or credible lay or medical evidence to substantiate the claim that his service-connected disabilities prevent him from obtaining or following substantially gainful employment.  The representative's statements, without more, cannot serve as a basis for TDIU.

Therefore, the weight of the competent lay and medical evidence demonstrates that he is not unable to secure substantially gainful employment due to his service-connected disabilities.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, April 2010 and December 2013 letters satisfied the notification requirements of the VCAA as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  Prior to the Board's September 2014 remand, VA had requested SSA records, but received a negative response in December 2013, as noted above.  In addition, subsequent to the Board's September 2014 remand, additional VA treatment records were requested and associated with the claims file.  Further, VA requested that the Veteran complete a VA Form 21-8940, but he has not responded.  Moreover, VA scheduled a VA examination in November 2014 to address the functional limitations in the context of employment caused by the Veteran's service-connected disabilities, but the Veteran failed to report for the examination.  

The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, VA has satisfied its duty to assist, and there has been substantial compliance with the Board's September 2014 remand directives.  
 
Moreover, the examinations and opinions on the issues decided herein are adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2010, 2011, 2012, and 2013 VA examinations obtained in this case are adequate as to the determination of functional limitations caused by his service-connected disabilities.  The opinions were predicated on a full reading of the Veteran's claims file and a physical examination and interview of the Veteran, and considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not undergone an examination to determine the functional limitations caused by his service-connected disabilities combined.  However, as noted above, such an examination was scheduled by VA, but the Veteran did not report for the examination.  Therefore, pursuant to 38 C.F.R. § 3.655, this appeal is appropriately decided on the evidence of record.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a temporary total evaluation for convalescence due to lumbar spine surgery is denied.

The appeal alleging that the assignment of a 10 percent disability rating for the service-connected back disability in the July 2007 rating decision constituted CUE is denied.

A TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


